DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9, 11, 15-17, 19, 21, 27, 29-31, 279, 281, 309, 316, 317, 318 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 has been amended to recite that the method comprises “directly applying by atomizing, volatilizing or electrically charging one or more substances with a carrier to a surface of the perishable product” and also amended to recite that “wherein the direct application of the one or more substances uses minimal moisture”.  However, the specification only discloses that application of the substance using electrostatic treatment will use minimal moisture (see PGPUB specification paragraphs [0083] [0085], [0103]), and does not disclose that applying by solely by atomizing or volatilizing will use minimal moisture. Therefore, there is only support for directly applying by electrically charging one or more substances with a carrier using minimal moisture. Therefore, the amendment is seen to constitute an issue of new matter and should be amended to align with that disclosed in the specification. 
Regarding claim 19, claim 19 has been amended to recite that the one or more substance can be “an absorbent” in line 7. However, this is not recited in the specification and is therefore seen to constitute an issue of new matter and as such must be deleted. 
Regarding claim 21, claim 21 has been amended to change “the substance” to “the desired product outcome” however, these terms are not interchangeable, and the amendment is not supported in the specification, therefore the amendment is seen to constitute an issue of new matter and should be changed back to “the substance”.
Regarding claim 316, claim 316 has been amended to recite “wherein the substance is contained from release to an environment outside of the open atmosphere environment” however this is not recited in the specification, and therefore the amendment is seen to constitute an issue of new matter and as such must be deleted. 
Claims 4, 9, 11, 15-17, 27, 29-31, 279, 281, 309, 317, 318 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9, 11, 15-17, 19, 21, 27, 29-31, 279, 281, 309, 317, 318, 319 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the substance” in line 16, however claim 1 has been amended to recite “one or more substances” in line 4-5, therefore it is unclear whether “the substance” is referring to only one substance or more than one of the substances. 
Regarding claim 1, in lines 21-22, claim 1 recites “the direct application of the one or more substances uses minimal moisture, a dry or gaseous substance or dry delivery”.   It is unclear what is meant by “the direct application of the one or more substances uses minimal moisture, a dry or gaseous substance or dry delivery” because it is unclear if this is modifying properties of the carrier or is modifying properties of the combination of the carrier and the substance. It is noted that claim 4 recites that the carrier can be a liquid or gas.
Regarding claim 1, lines 21-22, the claim recites, “minimal moisture” while also reciting “atomizing” and “volatilizing.”  Since atomizing and volatilizing require some amount of moisture, the claim is not clear as to whether the above direct application steps can be construed as using “minimal moisture.”  
Regarding claim 1 recites the limitation, “minimal moisture” on line 21.  This limitation is a relative term which has not been clearly defined by the claims or specification, thus making the scope of the claim unclear as to what can be construed as “minimal” moisture.
Claim 1 also recites the limitation, “dry delivery” on line 22.  This limitation is unclear as to whether “dry delivery” excludes all moisture or still allows for some degree of moisture to be present during direct application.
Claim 1 recites the limitation, “minimal overspray and minimal waste” on line 20.  The limitation is a relative term because what can be construed as “minimal” overspray and waste has not been clearly defined by the claims or specification, thus making the scope of the claim unclear.
Regarding claim 11, claim 11 discloses applying the one or more substances by an electrostatic spray, however claim 1 has been amended to recite that the method comprises directly applying by electrically charging one or more substances with a carrier and it is unclear if the step of applying the one or more substances by electrostatic spray in claim 11 is the same or different from that recited in claim 1. 
Regarding claim 21, it is unclear how “the desired product treatment outcome wet or dry washes, is a preservative, is comprised of ionized water or ionized air”.
Regarding claim 319, Claim 319 recites the limitation "the surface evaluation " in line 7.  There is insufficient antecedent basis for this limitation in the claim. Further it is unclear what the surface evaluation is referring to, for example it is unclear if the surface evaluation is referring to both steps of “evaluating a surface of the perishable product and determining a surface area of the perishable product” or only one of those steps.
Regarding claim 319, Claim 319 recites the limitation "the optimal volume of substance" in line 8, “the optimal treatment time” in line 10, “the optimal carrier” in line 11, “the optimal distance” in line 12, “the optimal treatment time” in line 14, “the amount of the substance” in line 15, “the effect of the substance” in line 19.  There is insufficient antecedent basis for these limitations in the claim.
Additionally, claim 319 recites the limitation “optimal” which is not clearly defined by the claims or specification, thus making the scope of what could be construed as “optimal” unclear.
Claims 4, 9, 15-17, 19, 27, 29-31, 279, 281, 309, 317, 318 are rejected by virtue of their dependence on a rejected base claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 4, 9, 11, 16, 17, 19, 21, 29, 31, 279 and 281 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs US 2018/0360077 in view of Burwell US 2005/0238631 in view of Kuethe et al. US 7,247,330 in view of Novotny et al. US 2021/0186065.
Regarding claim 1, Krebs discloses a method for treating a perishable product with a substance (antimicrobial agent) comprising: determining a desired product treatment outcome, where the desired product treatment outcome is sanitation of the perishable product ([0001], [0020]). 
Krebs discloses directly applying by atomizing a substance (antimicrobial) with a carrier (air) or electrically charging a substance (antimicrobial) with a carrier (air assisted induction charged electrostatic spray) ([0115], [0137]) to a surface of the perishable product ([0025], [0036]).
Krebs discloses packaging the perishable product ([0198], [0238]). 
Krebs discloses that the direct application of the substance (antimicrobial) to the surface of the perishable product occurs after harvesting ([0237]).
Krebs discloses that the substance (antimicrobial agent) is applied during cooling of the perishable product (the temperature of the antimicrobial agent in the second processing enclosure 102 is controlled to obtain a desired surface temperature at the exit or desired temperature profile for the surface temperature of the food product during the course of the processing applied in the second processing enclosure. The desired surface temperature at the exit of the second processing enclosure may be lower than the surface temperature of the food product that entered the second processing enclosure) ([0174]-[0175], [0055], [0330]).
Krebs discloses that the direct application of the substance uses gaseous substance (air) ([0137]).
Krebs discloses that the substance (antimicrobial agent) is present in the carrier in a predetermined concentration (the mixture proportion of antimicrobial agent to water is chosen to deliver a predefined concentration of the antimicrobial agent ([0170], [0244]).
Claim 1 differs from Krebs in the recitation that a predetermined amount of the substance is specifically applied to the surface to substantially coat, contact, or cover the surface.
However, while Krebs does not explicitly recite that the substance is specifically applied to the surface to substantially coat, contact, or cover the surface, it is noted that Krebs teaches rotating the food product to expose different portions of the food product and different portions of the surface of the food product to treatment ([0178]), and teaches applying the substance with an electrostatic sprayer ([0171]), and Burwell discloses that an electrostatic sprayer can coat substantially all surfaces ([0084], [0086]). Thus, it is obvious that Krebs, by teaching that the product is rotated to expose different surfaces and by applying the substance by electrostatic spraying teaches that a predetermined amount of the substance is specifically applied to the surface to substantially coat, contact, or cover the surface. In addition, one of ordinary skill in the art would recognize that one would want to substantially coat, contact, or cover the surface with the substance in order to ensure that substantially all surfaces of the food product are sanitized.
Nevertheless, Kuethe discloses applying a substance to a food product where the substance is an antimicrobial agent and teaches it was desirable to substantially completely cover the surface of the food product with the antimicrobial agent. (col. 7, lines 1-4, col. 9, lines 1-10). It would have been obvious to one of ordinary skill in the art to modify Krebs such that a predetermined amount of the substance is specifically applied to the surface to substantially coat, contact, or cover the surface as taught by Kuethe in order to ensure that substantially all surfaces of the food product are sanitized.
Claim 1 differs from Krebs in view of Burwell in view of Kuethe in the recitation that the direct application of the one or more substances achieves targeted and sufficient contact or coating of the perishable product such that the substance remains in contact with the perishable product with minimal overspray and minimal waste. 
However Krebs discloses that the spray may be gradually adapted to the traffic of food products (‘077, [0168]) and Krebs additionally teaches directly applying the substance using electrostatic spray and Novotny recognizes that applying a material such as antimicrobial using a electrostatic dispense system reduces waste and overspray of the antimicrobial material ([0035]), therefore it is obvious that the direct application of the substance as taught by Krebs in view of Burwell in view of Kuethe achieves targeted and sufficient contact or coating of the perishable product such that the substance remains in contact with the perishable product with minimal overspray and minimal waste.
Regarding claim 4, Krebs in view of Burwell in view of Kuethe in view of Novotny discloses that the carrier is a liquid (water) or gas (air) (antimicrobial agent is mixed with water) (antimicrobial agent is supplied to atomizing nozzles, the atomizing nozzle is configured to deliver air assisted induction charged electrostatic spray) (‘077, [0169]-[0171]).
Regarding claim 9, claim 9 differs from Krebs in view of Burwell in view of Kuethe in view of Novotny as applied to claim 1, in the recitation that the perishable food product is specifically treated inside of a film forming mechanism wherein the film forming mechanism forms a package around the perishable product and the treatment occurs just prior to when the package is formed around the perishable product. However, it is noted that Krebs discloses that “in some aspects delivering an antimicrobial treatment to the food products when they travel through the second processing enclosure comprises a step of applying a modified atmosphere packaging” (‘077, [0070]) and that the second processing enclosure is configured to apply a modified atmosphere packaging (‘077, [0120]).
However, Kuethe additionally discloses that a perishable food product is treated with an antimicrobial inside of a film forming mechanism (vacuum package forming mechanism) (Panel A shows the flexible packaging film 102 (which will ultimately form the bottom of the package) laid on a conveyor comprised of continuously moving platens 106 that have cavities 108…the film is formed down into cavity 108 and is held in the cavity by the vacuum created by the forming process…the wieners are moved through the entire process i.e. antimicrobial application within the platens) (‘330, col. 13, lines 20-36), wherein the film forming mechanism forms a package around the perishable product (upper web sealed to lower web to form final package) (‘330, claim 29) and the treatment occurs just prior when the package is formed around the perishable product (upper web sealed to lower web to form final package) (‘330, Fig. 1, col. 16, lines 5-14, col. 2, lines 50-67, col. 12, lines 4-18, claim 29).  It would have been obvious to one of ordinary skill in the art to modify Krebs in view of Burwell in view of Kuethe in view of Novotny such that the perishable food product is specifically treated inside of a film forming mechanism wherein the film forming mechanism forms a package around the perishable product and the treatment occurs just prior to when the package is formed around the perishable product as additionally taught by Kuethe, since treating the perishable food product while it is in the film forming mechanism and in part of the packaging as taught by Kuethe would expedite the packaging step of the perishable food product and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Regarding claim 11, Krebs in view of Burwell in view of Kuethe in view of Novotny discloses that the substance (antimicrobial agent) is applied by an electrostatic spray configured to achieve directed surface coverage (the second processing enclosure is equipped with one or more atomizing nozzle that deliver a spray of an antimicrobial agent towards at least a portion of the food products) (the atomizing nozzle is configured to deliver air assisted induction charged electrostatic spray) (‘077, [0168], [0171], [0178]). Burwell discloses that meat, poultry and vegetable surfaces have a native positive charge and the substance in the electrostatic spray has a negative charge ([0087]), thus teaching that the perishable product and the substance would have opposite charges. 
Regarding claim 16, claim 16 differs from Krebs in view of Burwell in view of Kuethe in view of Novotny, as applied to claim 1 above, in the recitation that the method comprises detecting a product defect on the surface of the perishable product, and applying the substance on the defect on the surface of the perishable product. However, Kuethe discloses detecting a defect (insufficient antimicrobial solution) on the surface of the perishable product and applying the substance on the defect on the surface of the perishable product (if sufficient antimicrobial solution has not been added a separate or additional antimicrobial application station can be activated to apply additional antimicrobial solution) (col. 9, lines 1-10) (Fig. 2). It would have been obvious to one of ordinary skill in the art to modify Krebs in view of Burwell in view of Kuethe in view of Novotny such that the method comprises detecting a product defect on the surface of the perishable product, and applying the substance on the defect on the surface of the perishable product as additionally taught by Kuethe in order to ensure the substance is adequately applied to the perishable food product.
Regarding claim 17, claim 17 differs from Krebs in view of Burwell in view of Kuethe in view of Novotny, as applied to claim 1 above, in the recitation that the method comprises detecting the amount of the surface of the perishable product that is covered by the substance and directly reapplying the substance to the surface of the perishable product when the amount of the substance on the surface of the perishable product does not meet a predetermined value.
Kuethe discloses detecting the amount of the surface of the perishable product that is covered by the substance and directly reapplying the substance to the surface of the perishable product when the amount of the substance on the surface of the perishable product does not meet a predetermined value (Fig. 2, col. 9, lines 1-18, col. 6, lines 29-33, col. 7, lines 1-5). It would have been obvious to one of ordinary skill in the art to modify Krebs in view of Burwell in view of Kuethe in view of Novotny such that the method comprises detecting the amount of the surface of the perishable product that is covered by the substance and directly reapplying the substance to the surface of the perishable product when the amount of the substance on the surface of the perishable product does not meet a predetermined value as additionally taught by Kuethe in order to ensure the substance is adequately applied to the perishable food product.
Regarding claim 19, Krebs in view of Burwell in view of Kuethe in view of Novotny discloses that the substance is a sanitizer (antimicrobial agent) (‘077, [0038]-[0046], [0054]).
Regarding claim 21, Krebs in view of Burwell in view of Kuethe in view of Novotny discloses applying the substance (antimicrobial agent) with water and air by electrostatic spraying and therefore teaches that the desired product treatment outcome wet washes.
Regarding claim 29, claim 29 differs from Krebs in view of Burwell in view of Kuethe in view of Novotny in the recitation that the method comprises measuring microbes present on the surface of the perishable product and applying an additional amount of the substance to the surface of the perishable product when the amount of microbes present on the surface of the perishable product is above a specified amount.
However, it is noted that Kuethe already teaches confirming adequate antimicrobial treatment of the food product and if it is not ok performing an additional antimicrobial treatment (Fig. 2, col. 9, lines 1-18). It would have been obvious to one of ordinary skill in the art to modify Krebs in view of Burwell in view of Kuethe in view of Novotny such that the method comprises measuring microbes present on the surface of the perishable product and applying an additional amount of the first substance to the surface of the perishable product when the amount of microbes present on the surface of the perishable product is above a specified amount in order to confirm that adequate antimicrobial treatment has been performed on the perishable product.
Regarding claim 31, Krebs in view of Burwell in view of Kuethe in view of Novotny discloses wet washing the product with a second substance wherein the wet washing occurs before directly applying the substance (at pre-processing facility bird carcasses are washed in an inside-outside bird washer which uses a large amount of water) (‘077, [0194], [0237], [0255]).
Regarding claim 279, Krebs in view of Burwell in view of Kuethe in view of Novotny discloses that the carrier is air (‘077, [0137]). Claim 279 differs from Krebs in view of Burwell in view of Kuethe in view of Novotny in the recitation that the carrier is purified air. However, Kuethe teaches exposing food products to antimicrobial treatment with filtered air (‘330, col. 13, lines 1-12) in order to provide further protection against contamination. It would have been obvious to one of ordinary skill in the art to modify the air of Krebs to be purified (filtered) air to minimize any possible contamination from the air used to assist the electrostatic spray.
Regarding claim 281, Krebs in view of Burwell in view of Kuethe in view of Novotny discloses that the perishable products are lettuce products, berries (‘077, [0029], [0106]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs US 2018/0360077 in view of Burwell US 2005/0238631 in view of Kuethe et al. US 7,247,330 in view of Novotny et al. US 2021/0186065 in view of Blattner et al. US 2011/0262603.
Regarding claim 15, claim 15 differs from Krebs in view of Burwell in view of Kuethe in view of Novotny in the recitation that the method specifically comprises detecting a surface area of the perishable product and adjusting an amount of the substance to be applied based on the detected surface area of the perishable product. However, Burwell discloses that the amount of sanitizing composition used for spraying food surfaces depends on the surface area to be treated (‘631, [0086], claim 15, 20, 22). Thus, it would have been obvious to one of ordinary skill in the art to modify Krebs in view of Burwell in view of Kuethe in view of Novotny such that the method specifically comprises detecting a surface area of the perishable product and adjusting an amount of the substance based to be applied based on the detected surface area of the perishable product as suggested by Burwell in order to ensure that a desired effective amount of the substance is applied to the food product. 
Additionally, Blattner teaches detecting a surface area of a perishable food product and adjusting an amount of a substance applied to the perishable food product based on the detected surface area of the perishable food product ([0040]). Thus it would have been obvious to one of ordinary skill in the art to modify Krebs in view of Burwell in view of Kuethe in view of Novotny such that the method specifically comprises detecting a surface area of the perishable product and adjusting an amount of the substance based to be applied based on the detected surface area of the perishable product as suggested by Burwell and further taught by Blattner in order to ensure that a desired effective amount of the substance is applied to the food product. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs US 2018/0360077 in view of Burwell US 2005/0238631 in view of Kuethe et al. US 7,247,330 in view of Novotny et al. US 2021/0186065 in view of Burnett US 2007/0020364.
Regarding claim 27, claim 27 differs from Krebs in view of Burwell in view of Kuethe in view of Novotny in the recitation that the method comprises activating the substance on the surface of the food product by applying a second substance, a light wave, or a sound wave wherein the activation creates a new substance that sanitizes, preserves or protects the perishable product.
Burnett discloses applying a substance (antimicrobial) to a food product and activating the substance by applying a light wave or sound wave ([0042]) to create a new substance (activated antimicrobial) that sanitizes the perishable product ([0010], [0025], [0027]). It would have been obvious to one of ordinary skill in the art to modify Krebs in view of Burwell in view of Kuethe in view of Novotny such that the method comprises activating the substance on the surface of the food product by applying a light wave, or a sound wave wherein the activation creates a new substance that sanitizes the perishable product as taught by Burnett since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs US 2018/0360077 in view of Burwell US 2005/0238631 in view of Kuethe et al. US 7,247,330 in view of Novotny et al. US 2021/0186065 in view of Ho US 2011/0318461.
Regarding claim 30, claim 30 differs Krebs in view of Burwell in view of Kuethe in view of Novotny in the recitation that the method specifically comprises determining a defined dwell time of the substance based upon the desired product treatment outcome and the characteristics of the substance and deactivating the substance when the defined dwell time of the substance has been reached, wherein the defined dwell time corresponds to the amount of time the one or more substances remains active.  
Ho discloses treating a perishable product with sanitizing solution and discloses determining a residence time sufficient to assure a desired degree of sanitizing action. Ho further discloses removing the solution from the perishable food product after reaching desired degree of sanitation ([0062]). Ho discloses that residence time can vary with characteristics (concentration) of the substance ([0063]). It would have been obvious to one of ordinary skill in the art to modify Krebs in view of Burwell in view of Kuethe in view of Novotny such that the method specifically comprises determining a defined dwell time of the substance based upon the desired treatment outcome and the characteristics of the substance and deactivating the substance when the defined dwell time of the substance has been reached, wherein the defined dwell time corresponds to the amount of time the one or more substances remains active as taught by Ho since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Claim 309 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs US 2018/0360077 in view of Burwell US 2005/0238631 in view of Kuethe et al. US 7,247,330 in view of Novotny et al. US 2021/0186065 in view of DaPuzzo US 2012/0128839 in view of US NRC Ionizing Radiation.
Regarding claim 309, claim 309 differs from Krebs in view of Burwell in view of Kuethe in view of Novotny in the recitation that the method comprises directly ionizing surface moisture on the perishable product, wherein the ionized moisture sanitizes the surface of the perishable product.
DaPuzzo discloses a surface treatment for reducing microorganisms of a perishable food product includes irradiating the surface of the food with ionizing radiation ([0011]). US NRC Ionizing Radiation discloses when ionizing radiation passes through material such as air, water or living tissue it deposits enough energy to produce ions by breaking molecular bonds and displacing electrons from atoms or molecules and since the surface of the food (meat) would naturally contain moisture, by applying ionizing radiation to the surface of the food which naturally contains moisture, the method of Dapuzzo is seen to necessarily include directly ionizing surface moisture on the perishable product, wherein the ionized moisture sanitizes the surface of the perishable product. It would have been obvious to one of ordinary skill in the art to modify Krebs in view of Burwell in view of Kuethe in view of Novotny such that the method comprises directly ionizing surface moisture on the perishable product, wherein the ionized moisture sanitizes the surface of the perishable product since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness. 
Claim 316 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs US 2018/0360077 in view of Talley US 6,033,704.
Regarding claim 316, Krebs discloses a method for treating a perishable product with a substance comprising: determining a desired product treatment outcome, where the desired product treatment outcome is sanitation of the perishable product ([0001], [0020]). Krebs discloses placing the perishable product in an open atmosphere environment (second enclosure 102) (Fig. 1, [0156]).
Krebs discloses directly applying a substance to the surface of the perishable product from above, below and on the side of the perishable product obviously to achieve the desired product outcome (Fig. 1, [0178], [0179], [0025], [0036]).
Krebs discloses that the substance (antimicrobial agent) is applied after harvest ([0237]) and during cooling of the perishable product (the temperature of the antimicrobial agent in the second processing enclosure 102 is controlled to obtain a desired surface temperature at the exit or desired temperature profile for the surface temperature of the food product during the course of the processing applied in the second processing enclosure. The desired surface temperature at the exit of the second processing enclosure may be lower than the surface temperature of the food product that entered the second processing enclosure) ([0174]- [0175]). 
Krebs discloses that the substance is contained from release to an environment outside of the open atmosphere environment (the slot is configured to allow suspension devices to run therein with sufficient clearance, but with a narrow slot such that the processing atmosphere inside the one or more processing enclosures is substantially confined by the processing enclosure) (‘077, [0181]).
Claim 316 differs from Krebs in the recitation that the method comprises recirculating the substance across the perishable product. It is noted that the specification discloses that the substance delivery can include recirculating air and therefore “recirculating the substance across the perishable product” has been interpreted as delivering the substance using recirculating air.
Talley discloses circulating an antimicrobial agent with a gas stream through a bed of fruits and/or vegetables (abstract, col. 3, lines 25-29). It would have been obvious to one of ordinary skill in the art to modify the method of Krebs to comprise recirculating the substance across the perishable product since Talley shows it was common in the art to apply a substance such as an antimicrobial substance by recirculating the substance across the perishable product, and since it has been held that the use of known techniques to improve similar product or processes in the same way supports a conclusion of obviousness (MPEP 2141.III.C).
Claims 317 and 318 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs US 2018/0360077 in view of Burwell US 2005/0238631 in view of Kuethe et al. US 7,247,330 in view of Novotny et al. US 2021/0186065 in view of Brogden US 1,628,945.
 Regarding claim 317, claim 317 differs from Krebs in view of Burwell in view of Kuethe in view of Novotny in the recitation that the method further comprises applying a coating to the perishable product immediately after the product is treated with the substance the coating to seal the surface of the perishable food product. 
Brogden discloses coating fresh fruit and vegetables with a coating to seal the surface in order to provide protection against infection from external sources, to retard withering or shrinking and loss of flavor for prolonged periods of time and in general to maintain the fruit or like article sound, plump and fresh (col. 1, lines 1-25). It would have been obvious to one of ordinary skill in the art to modify Krebs in view of Burwell in view of Kuethe in view of Novotny such that the method further comprises applying a coating to the perishable product, the coating to seal the surface of the perishable food product as taught by Brogden in order to provide protection against infection from external sources, to retard withering or shrinking and loss of flavor for prolonged periods of time and in general to maintain the fruit or like article sound, plump and fresh. It additionally would have been obvious to one of ordinary skill in the art to apply the coating immediately after the product is treated with the substance the coating to seal the surface of the perishable food product in order to ensure that the treated product is suitably preserved and to immediately provide protection for the perishable product after treatment. 
Regarding claim 318, Krebs in view of Burwell in view of Kuethe in view of Novotny in view of Brogden discloses that the coating is a food grade coating. 
Claim 319 is rejected under 35 U.S.C. 103 as being unpatentable over Burwell US 2005/0238631 in view of Kuethe et al. US 7,247,330.
Regarding claim 319, Burwell discloses a method of treating a perishable product comprising determining a desired treatment outcome that is sanitation of a perishable product ([0002]), evaluating a surface of the perishable product, determining a surface area of the perishable product ([0086]) selecting the optimal volume of a substance to be applied to the surface of the perishable product based on the substance and the surface area of the perishable product (the amount of compositions disclosed herein will depend on the surface area to be treated, the composition concentration, and the like. The amount of the disclosed compositions can be determined by one of skill in the art) ([0086]). The method of Burwell obviously includes selecting an optimal treatment time of the surface of the perishable product, since the treatment would need to be performed for a suitable amount of time, determining the optimal carrier (air) ([0084], [0087]) and concentration for applying the substance ([0086], [0076], [0090]). The method of Burwell obviously includes determining an optimal distance from the surface for application of the substance, since the electrostatic spraying device would necessarily need to be at an appropriate distance from the surface for the substance to reach the surface ([0084], [0087]). Burwell discloses directly applying the optimal volume of the substance to the surface of the perishable product obviously for an optimal treatment time at the optimal distance from the surface ([0084], [0086], [0090] claim 15, 20, 22).  
Claim 319 differs from Burwell in the recitation that the method comprises measuring an amount of the substance that is present on the surface of the perishable product and reapplying the substance if the amount of the substance that is present on the surface is below a predetermined value.
Kuethe discloses measuring an amount of the substance that is present on the surface of the perishable product and reapplying the substance if the amount of the substance that is present on the surface is below a predetermined value (Fig. 2, col. 9, lines 1-18, col. 6, lines 29-33, col. 7, lines 1-5). It would have been obvious to one of ordinary skill in the art to modify Burwell such that the method comprises measuring an amount of the substance that is present on the surface of the perishable product and reapplying the substance if the amount of the substance that is present on the surface is below a predetermined value as taught by Kuethe in order to ensure the substance is adequately applied to the perishable food product.
Claim 319 differs from Burwell in view of Kuethe in the recitation that the method comprises measuring the effect of the substance that is present on the surface of the perishable product and reapplying the substance if the effect of the substance that is present on the surface is below a predetermined value.
However, Kuethe additionally teaches measuring an effect of the substance that is present on the surface (probability of 4 log Listeria kill) (Example 8, col. 16, lines 40-46, col.9, lines 43-60) and teaches using multiple treatments to get a desired effect (combined thermal surface treatment and antimicrobial treatment) and teaches applying additional antimicrobial when it was determined that a sufficient amount has not been applied (Fig. 2, col. 9, lines 1-18, col. 6, lines 29-33, col. 7, lines 1-5). Burwell also teaches that the effectiveness of the antimicrobial treatment can be increased by increasing the total amount of antimicrobial solution added (col. 9, lines 56-61). It would have been obvious to one of ordinary skill in art to modify Burwell such that the method comprises measuring the effect of the substance (pathogen kill) that is present on the surface of the perishable product and reapplying the substance if the effect of the substance that is present on the surface is below a predetermined value as suggested by Kuethe in order to ensure that the product has a desired pathogen kill. 
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Applicant argues regarding claim 316, that Krebs fails to disclose “directly applying a substance to a surface of the perishable product from above, below and on the side of the perishable product to achieve the desired treatment outcome. Applicant argues that in Figure 1 the nozzles are only located above and [0178] suggests that the nozzles may be located from “above and/or from the sides” but that Krebs fails to disclose application in each of “above, below and on the side”.
This argument has not been found persuasive, Krebs discloses directly applying a substance to the surface of the perishable product from above, below and on the side of the perishable product obviously to achieve the desired product outcome See Fig. 1, and paragraphs [0178], [0179], [0025], [0036]. 
Applicant argues regarding claim 316, that Krebs fails to teach “recirculating the substance across the perishable product”.  It is noted that Talley US 6,033,704 has been brought to teach this limitation.
Applicant argues regarding claim 316, that Krebs fails to disclose “the substance is contained from release to an environment outside of the open atmosphere environment” 
This argument has not been found persuasive, as discussed in the rejection above, Krebs discloses that the substance is contained from release to an environment outside of the open atmosphere environment (the slot is configured to allow suspension devices to run therein with sufficient clearance, but with a narrow slot such that the processing atmosphere inside the one or more processing enclosures is substantially confined by the processing enclosure) (‘077, [0181]).
Applicant argues regarding claim 1, that Krebs in combination with Burwell and Kuethe fail to teach “the direct application of the one or more substances achieves targeted and sufficient contact or coating of the perishable product such that the substance remains in contact with the perishable product with minimal overspray and minimal waste. Applicant argues that Krebs discloses the antimicrobial agent is sprayed at a constant rate throughout normal operation of the processing line in paragraph [0168]. 
While Krebs in view of Burwell in view of Kuethe do not explicitly recite that the direct application of the one or more substances achieves targeted and sufficient contact or coating of the perishable product such that the substance remains in contact with the perishable product with minimal overspray and minimal waste, Krebs discloses that alternatively to emitting the spray at a substantially constant rate, that the spray may be gradually adapted to the traffic of food products (‘077, [0168]) and Krebs additionally teaches directly applying the substance using electrostatic spray and Novotny recognizes that applying a material such as antimicrobial using a electrostatic dispense system reduces waste and overspray of the antimicrobial material ([0035]), therefore it is obvious that the direct application of the substance as taught by Krebs in view of Burwell in view of Kuethe achieves targeted and sufficient contact or coating of the perishable product such that the substance remains in contact with the perishable product with minimal overspray and minimal waste.
Applicant argues regarding claim 1, that Krebs in view of Burwell in view of Kuethe fails to disclose “the direct application of the one or more substances uses minimal moisture, a dry or gaseous substance or dry delivery”. Applicant argues that delivery of the antimicrobial agent is with water (Krebs, [0169]) and that thus the application is water based and not “dry or gaseous substance” or “dry delivery”. Applicant also argues that because the delivery is water based, Krebs fails to disclose application with minimal moisture. 
As noted in the 112b rejection above, regarding claim 1, it is unclear what is meant by “the direct application of the one or more substances uses minimal moisture, a dry or gaseous substance or dry delivery” it is unclear if this is limiting properties of the carrier or the combination of the carrier and the substance. Krebs discloses that the direct application of the substance uses gaseous substance (air) (air assisted induction charged electrostatic spray) ([0137], [0171]), therefore this argument has not been found convincing. It is noted that claim 4 recites that the carrier can be a liquid or gas. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792